DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10C” mentioned in paragraphs. 45 and 46.  It is noted that paragraph 46 also refers to a “FIG. 1E” which is not present in the application.  “18A” mentioned in paragraph 56.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
As mentioned above, paragraph 46 refers to a “FIG. 1E”, which is not found in the drawings.
Additionally, in paragraph 46, delete “accumulator 30 (FIG. 3)”, and insert --accumulator 30 (FIG. 2)--.
Appropriate correction is required.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  In claim 1, “TTS” should be defined by replacing the first instance of “TTS” on line 18 with --Time-Through-Stroke (TTS)--.  Claims 2-11 are objected because they depend from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2019/0353561 to Landolsi et al. (Landolsi).
Claim 12
With regard to repeatedly measuring an operating parameter of an industrial shock absorber using a sensor as the industrial shock absorber is repeatedly cycled by repeatedly applying a cyclical force having a substantially uniform magnitude each time the force is applied to the industrial shock absorber, whereby the sensor generates operating parameter data; Landolsi teaches measuring tire pressure and in-tire accelerations and estimating oscillatory behavior (Fig. 2, steps 214, 216; pars. 42, 43).  Since these measurements are related to the shock absorber performance, they are operating parameters of the shock absorber.
With regard to storing operating parameter data for a plurality of cycles to form historical operating parameter data; Landolsi teaches storing a plot of measured values over time (par. 47).
With regard to utilizing a computing device to perform machine learning on the operating parameter data for a plurality of cycles, and to compare more recent operating parameter data to the historical operating parameter data, whereby the computing device predicts failure of the industrial shock absorber based on changes in the operating parameter data over time, Landolsi teaches using machine learning to identify patterns in the measured values and comparing oscillatory behavior with an estimated oscillatory behavior history to detect a worn or degraded shock absorber (Fig. 2, steps 218, 220, 222, 224, pars. 47-51).
Claim 19
Landolsi teaches that the historical operating parameter data for each cycle forms a pattern; the patterns change over time; and including: causing the computing device to generate a warning if the computing device determines that changes in the patterns indicate that the industrial shock absorber has failed or that the industrial shock absorber will fail if the cyclical load continues to be applied (pars. 47-50).
Claim 20
Landolsi teaches providing expected operating parameter data to the computer device; and causing the computing device to generate a failure warning if measured operating parameter data does not meet predefined matching criteria when compared to the expected operating parameter data (pars. 47-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landolsi in view of US Patent Application Publication 2019/0178327 to Kunkel (Kunkel).
Claim 13
Landolsi teaches all the limitations of claim 12 upon which claim 13 depends.  Landolsi further teaches using the computer device to detect changes in patterns formed by the pressure of the working fluid as the piston rod moves from the extended position to the retracted position over time and to predict failure of the industrial shock absorber if the cyclical force is repeatedly applied to the industrial shock absorber (pars. 35, 51, 54, 55, 61).
Landolsi teaches a shock absorber (Fig. 1, shock absorber unit 178; par. 32), but does not teach the specific structure as recited in claim 13 wherein: the industrial shock absorber includes a body and a piston rod that moves relative to the body between extended and retracted positions, the piston rod acting on a working fluid that is pressurized as the piston rod moves from the extended position to the retracted position to resist movement of the piston rod from the extended position to the retracted position, the industrial shock absorber further including a spring biasing the piston rod towards the extended position and causes the piston rod to move from the retracted position to the extended position, and wherein the operating parameter data includes pressure of the working fluid as the piston rod moves from the extended position to the retracted position.
Kunkel teaches a shock absorber with springs, including a head end that corresponds to a body and a rod end that corresponds to a piston rod, and includes measurement of a pressure of the working fluid (Fig. 1, shock absorber 116, springs 118; Fig. 1, shock absorber 200, head end 202, rod end 204; pars. 11, 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle suspension system as taught by Landolsi, to include the more specific shock absorber structure, as taught by Kunkel, because then a well known shock absorber structure would have been used to absorb vibrations (Kunkel, par. 2).
Claim 14
Landolsi teaches all the limitations of claim 12 upon which claims 13 and 14 depend.  Landolsi does not teach that the pressure of the working fluid as the piston rod moves from the extended position to the retracted position increases from a baseline pressure to a peak pressure, then decreases from the peak pressure back to the baseline pressure; and including: causing the computing device to predict and/or detect a failure of the industrial shock absorber based on changes over time in at least one of the baseline pressure, the peak pressure, and changes in pressure between the baseline pressure and the peak pressure.
Kunkel teaches measuring the pressure of operating fluid inside the shock absorber (Fig. 2A, pressure sensor 208; par. 15).  The fluid would inherently experience a peak and baseline pressure during operation, and therefore, the pressure sensor would be measuring one pressure at either the peak pressure, baseline pressure or some pressure between the peak and baseline.  Kunkel teaches determining if the shock absorber is in a worn out state based on the measured pressure (par. 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle suspension system as taught by Landolsi, to include determining if the shock absorber is worn out based on the working fluid pressure, as taught by Kunkel, because then a further method of determining if the shock absorber is defective or needs to be replaced would have been available (Kunkel, par. 3).
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-11 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2020/0025274 to Anderson et al. teaches a shock absorber service life sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864